Exhibit 10.2

AUTODESK, INC.

2000 DIRECTORS’ OPTION PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2000 Directors’ Option
Plan (the “Plan”) shall have the same defined meanings in this Notice of Grant.

[Optionee’s name and address]

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Grant Number   

 

     

 

   Date of Grant   

 

     

 

   Vesting Commencement Date   

 

     

 

   Exercise Price per Share    $                                      
                  

 

   Total Number of Shares Granted   

 

                                       Shares    Total Exercise Price   
$                                                         

 

   Type of Option    Nonstatutory Stock Option    Term/Expiration Date   

 

     

 

  

Vesting Schedule:

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

[FOR AN INITIAL GRANT: This Option shall become exercisable in installments
cumulatively as to thirty four percent (34%), thirty three percent (33%) and
thirty three percent (33%), respectively, of the Optioned Stock on each of the
three (3) succeeding years on the anniversary of such Option’s date of grant,
for a total vesting period of approximately three (3) years, provided that the
Director continues to serve on the Board on such dates.]

[FOR AN ANNUAL GRANT: This Option shall become fully exercisable on the date of
the Company’s next Annual Meeting for a total vesting period of approximately
one (1) year, provided that the Director continues to serve on the Board on such
date.]



--------------------------------------------------------------------------------

AUTODESK, INC.

2000 DIRECTORS’ OPTION PLAN

STOCK OPTION AGREEMENT

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Option (the
“Notice of Grant”) which is attached hereto an option to purchase that number of
shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the 2000 Directors’ Option Plan adopted by the
Company which is incorporated herein by reference. The terms defined in the Plan
shall have the same defined meanings in this Option Agreement.

1. Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.

2. Vesting Schedule. This Option shall vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition shall not vest in the
Optionee in accordance with any of the provisions of this Agreement, unless the
Optionee continues to serve on the Board until the date such vesting occurs.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 8 of the Plan as follows:

(i) Right to Exercise.

(a) [FOR AN INITIAL GRANT: This Option shall become exercisable in installments
cumulatively as to thirty four percent (34%), thirty three percent (33%) and
thirty three percent (33%), respectively, of the Optioned Stock on each of the
three (3) succeeding years on the anniversary of such Option’s date of grant,
for a total vesting period of approximately three (3) years, provided that the
Director continues to serve on the Board on such dates.] [FOR AN ANNUAL GRANT:
This Option shall become fully exercisable on the date of the Company’s next
Annual Meeting for a total vesting period of approximately one (1) year,
provided that the Director continues to serve on the Board on such date.]

(b) This Option may not be exercised for a fraction of a share.

(c) In the event of Optionee’s death, disability or other termination of service
as a Director, the exercisability of the Option is governed by Section 8 of the
Plan.

(ii) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice, in the form attached hereto as Exhibit A, or in a manner and
pursuant to such procedures as the Board may determine, which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. Such notice shall be properly completed and delivered in
such manner as the Board may determine (including electronically). The notice
shall be accompanied by payment of the exercise price. This Option shall be
deemed to be exercised upon receipt by the Company (or its designated
representative) of the Exercise Notice and completion of payment of the Exercise
Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

4. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(i) cash;



--------------------------------------------------------------------------------

(ii) check; or

(iii) surrender of other shares of Common Stock of the Company which, in the
case of Shares acquired upon exercise of an option, either have been owned by
the Optionee for more than six (6) months on the date of surrender or were not
acquired, directly or indirectly, from the Company, and have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised.

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulations, or if such issuance would not comply
with the requirements of any stock exchange upon which the Shares may then be
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

6. Rights as Stockholder. Neither the Optionee nor any person claiming under or
through the Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Optionee. After such issuance, recordation and delivery, the Optionee shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

7. No Guarantee of Continued Service. THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A DIRECTOR OF THE COMPANY AND NOT THROUGH THE ACT OF BEING ELECTED
OR APPOINTED TO THE BOARD, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER. THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE AS A DIRECTOR
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE THE
OPTIONEE’S RELATIONSHIP AS A DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE.

8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

9. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., [111
McInnis Parkway, San Rafael, CA 94903], or at such other address as the Company
may hereafter designate in writing.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Optionee (or his or
her estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.



--------------------------------------------------------------------------------

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

14. Board Authority. The Board shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Shares subject to the Option have vested). All actions taken
and all interpretations and determinations made by the Board in good faith shall
be final and binding upon the Optionee, the Company and all other interested
persons. The Board shall not be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request the
Optionee’s consent to participate in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Optionee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Optionee expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan. The
Optionee understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

20. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of [Marin County, California], or the federal courts for the United
States for the District of Northern California, and no other courts, where this
Option is made and/or to be performed.

 

AUTODESK, INC. a Delaware corporation

 

Signature



--------------------------------------------------------------------------------

Optionee has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understand all provisions of the Plan and the Agreement. Optionee
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Agreement. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
relating to the Plan and the Agreement.

 

Dated:                             

 

    Signature    

 

    Type or Print Name



--------------------------------------------------------------------------------

EXHIBIT A

2000 DIRECTORS’ OPTION PLAN

EXERCISE NOTICE

Autodesk, Inc.

111 McInnis Parkway

San Rafael, CA 94903

Attention: Corporate Secretary

1. Exercise of Option. The undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase              shares of the Common Stock (the
“Shares”) of Autodesk, Inc. (the “Company”) under and pursuant to the Company’s
2000 Directors’ Option Plan (the “Plan”) and the Option Agreement dated
             (the “Agreement”).

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

3. Federal Restrictions on Transfer. Optionee understands that the Shares must
be held indefinitely unless they are registered under the Securities Act of
1933, as amended (the “1933 Act”), or unless an exemption from such registration
is available, and that the certificate(s) representing the Shares may bear a
legend to that effect. Optionee understands that the Company is under no
obligation to register the Shares and that an exemption may not be available or
may not permit Optionee to transfer Shares in the amounts or at the times
proposed by Optionee.

4. Tax Consequences. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultant(s)
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

5. Delivery of Payment. Optionee herewith delivers to the Company the aggregate
purchase price for the Shares that Optionee has elected to purchase and has made
provision for the payment of any federal or state withholding taxes required to
be paid or withheld by the Company.

6. Entire Agreement. The Plan and Agreement is incorporated herein by reference.
This Exercise Notice, the Plan and the Agreement constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof. This Exercise Notice, the Plan and the Agreement are governed by
California law except for that body of law pertaining to conflict of laws.

 

Submitted by:     Accepted by: OPTIONEE     AUTODESK, INC.

 

   

 

Signature     Signature

 

   

 

Type or Print Name    

Title

Address    

111 McInnis Parkway

San Rafael, CA 94903

   

 

    Date Accepted



--------------------------------------------------------------------------------

AUTODESK, INC.

2000 DIRECTORS’ OPTION PLAN

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

<Name Name>

You have been granted the right to purchase Common Stock of the Company, subject
to forfeiture and your continuing status as an Outside Director (as described in
the Plan and the attached Restricted Stock Purchase Agreement), as follows:

 

Grant Number

  <Number>

Date of Grant

  <Date>

Price Per Share

  $0.01

Total Number of Shares Subject

to this Restricted Stock Award

  <Number>

Expiration Date

  <90 days from grant date>

This option shall fully vest on the date of the next Annual Stockholders
Meeting.

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Restricted Stock Award is granted under and governed
by the terms and conditions of the Autodesk, Inc. 2000 Directors’ Option Plan
and the Restricted Stock Purchase Agreement, attached hereto, both of which are
made a part of this document. You further agree to execute the attached
Restricted Stock Purchase Agreement as a condition to purchasing any shares
under this Restricted Stock Award.

 

GRANTEE:     AUTODESK, INC.           Signature     Signature           Type or
Print Name    

Title



--------------------------------------------------------------------------------

AUTODESK, INC.

2000 DIRECTORS’ OPTION PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Purchase Agreement.

WHEREAS in order to give the Purchaser named in the Notice of Grant, (the
“Purchaser”) an opportunity to acquire an equity interest in the Company as an
incentive for the Purchaser to participate in the affairs of the Company, the
Administrator has granted to the Purchaser a Restricted Stock Award subject to
the terms and conditions of the Plan and the Notice of Grant, which are
incorporated herein by reference, and pursuant to this Restricted Stock Purchase
Agreement (the “Agreement”).

NOW THEREFORE, the parties agree as follows:

1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and the
Purchaser hereby agrees to purchase shares of the Company’s Common Stock (the
“Shares”), at the per Share purchase price and as otherwise described in the
Notice of Grant

2. Payment of Purchase Price. The purchase price for the Shares may be paid by
delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof.

3. Repurchase Option. In the event the Purchaser ceases to be an Outside
Director for any or no reason (other than death) before the Shares are released
from the forfeiture provision (see Section 4), the Shares shall be forfeited by
the Purchaser without any consideration therefor. In such event, the Company
shall deliver written notice to the Purchaser (with a copy to the Escrow
Holder). Upon delivery of such notice, the Company shall become the legal and
beneficial owner of the forfeited Shares and all rights and interests therein or
relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Shares forfeited to the Company. In the event of the
Purchaser’s death, the Purchaser’s Restricted Stock shall become vested as of
the date of death.

4. Release of Shares From Forfeiture Provision.

(a) The Shares shall be released from the forfeiture provision at the first
annual stockholder meeting following the Date of Grant provided that the
Purchaser continues to be an Outside Director until the date of such release.

(b) Until the Shares have been released from the forfeiture provision, such
Shares shall be referred to herein as “Unreleased Shares.”

(c) The Shares that have been released from the forfeiture provision shall be
delivered to the Purchaser. (See Section 6).

5. Restriction on Transfer. Except for the escrow described in Section 6 or the
transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise



--------------------------------------------------------------------------------

disposed of in any way until such Shares are released from the forfeiture
provision in accordance with the provisions of this Agreement, other than by
will or the laws of descent and distribution.

6. Escrow of Shares

(a) To ensure the availability for delivery of the Purchaser’s Unreleased Shares
upon forfeiture pursuant to the forfeiture provisions, upon execution of this
Agreement, the share certificates representing the Unreleased Shares, together
with the stock assignment duly endorsed in blank, attached hereto as Exhibit A,
shall be delivered and deposited with an escrow holder designated by the Company
(the “Escrow Holder”). The Unreleased Shares and stock assignment shall be held
by the Escrow Holder, pursuant to the Joint Escrow Instructions of the Company
and Purchaser attached hereto as Exhibit B, until such time as the forfeiture
provisions lapse.

(b) The Escrow Holder shall not be liable for any act it may do or omit to do
with respect to holding the Unreleased Shares in escrow while acting in good
faith and in the exercise of its judgment.

(c) If Shares are forfeited hereunder or when the forfeiture provisions lapse,
the Escrow Holder shall promptly cause a new certificate to be issued for the
released Shares and shall deliver the certificate to the Company or the
Purchaser, as the case may be.

(d) Subject to the terms hereof, the Purchaser shall have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon. If, from time to time during the term of the
forfeiture provisions, there is (i) any stock dividend, stock split or other
change in the Shares, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Purchaser is entitled by reason of the
Purchaser’s ownership of the Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and the forfeiture provisions.

7. Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares which
may be made by the Company after the date of this Agreement.

8. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
The Purchaser understands that Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the possible forfeiture of Shares pursuant to the forfeiture
provisions. The Purchaser understands that the Purchaser may elect to be taxed
at the time the Shares are purchased rather than when and as the forfeiture
provisions lapse by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days from the date of purchase. The form for
making this election is attached as Exhibit C hereto.

 



--------------------------------------------------------------------------------

THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b).

9. General Provisions

(a) This Agreement shall be governed by the laws of the State of California.
This Agreement, subject to the terms and conditions of the Plan and the Notice
of Grant, represents the entire agreement between the parties with respect to
the purchase of the Shares by the Purchaser. Subject to Section 12(b) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Agreement.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.

Any notice to the Escrow Holder shall be sent to the Company’s address with a
copy to the other party hereto.

(c) The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of the Purchaser under this Agreement
may only be assigned with the prior written consent of the Company.

(d) Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

(e) The Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(f) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN OUTSIDE DIRECTOR
(AND NOT THROUGH THE ACT OF PURCHASING SHARES HEREUNDER). PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN OUTSIDE DIRECTOR FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PURCHASER’S DIRECTORSHIP
AT ANY TIME, WITH OR WITHOUT CAUSE.

 



--------------------------------------------------------------------------------

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

DATED:                 

 

PURCHASER:     AUTODESK, INC.           Signature     Signature           Typed
or Printed Name     Title



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                     , hereby sell, assign and transfer
unto Autodesk, Inc. shares of the Common Stock of Autodesk, Inc. standing in my
name of the books of said corporation represented by Certificate No.
             herewith and do hereby irrevocably constitute and appoint Autodesk,
Inc. to transfer the said stock on the books of the within named corporation
with full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between Autodesk, Inc. and the undersigned
dated                 .

Dated:                 

 

   Signature

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to reacquire the shares
in the event of forfeiture, as set forth in the Agreement, without requiring
additional signatures on the part of the Purchaser.

 



--------------------------------------------------------------------------------

EXHIBIT B

JOINT ESCROW INSTRUCTIONS

            , 20             

Corporate Secretary

Autodesk, Inc.

111 McInnis Parkway

San Rafael, CA 94903

As Escrow Agent for both Autodesk, Inc., a Delaware corporation (the “Company”),
and the undersigned purchaser of stock of the Company (the “Purchaser”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Purchase Agreement (“Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:

1. In the event the stock becomes forfeitable pursuant to the terms of the
forfeiture provisions, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be forfeited. Purchaser and
the Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

4. In the event the forfeiture provisions lapse, you shall deliver to Purchaser
a certificate representing the shares of stock.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.



--------------------------------------------------------------------------------

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the outlawing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other



--------------------------------------------------------------------------------

parties thereunto entitled at the following addresses or at such other addresses
as a party may designate by ten days’ advance written notice to each of the
other parties hereto.

 

COMPANY:

 

Autodesk, Inc.

 

111 McInnis Parkway

 

San Rafael, CA 94903

PURCHASER:

 

<Name>

 

<Address>

 

<Address>

ESCROW AGENT:

 

Corporate Secretary

 

Autodesk, Inc.

 

111 McInnis Parkway

 

San Rafael, CA 94903

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instruction; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California.

 

    Very truly yours,     AUTODESK, INC.           Signature           Title

 

    PURCHASER:           Signature           Typed or Printed Name ESCROW AGENT:
                       Corporate Secretary



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME:

  TAXPAYER:   SPOUSE:

ADDRESS:

   

IDENTIFICATION NO:

  TAXPAYER:   SPOUSE:

TAXABLE YEAR:

   

 

2. The property with respect to which the election is made is described as
follows:              shares (the “Shares”) of the Common Stock of Autodesk,
Inc. (the “Company”).

 

3. The date on which the property was transferred is:             .

 

4. The property is subject to the following restrictions:

 

     The Shares may be forfeited by the Company upon certain events. This right
lapses with regard to the Shares based on the continued performance of services
by the taxpayer over time.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is:

 

     $            

 

6. The amount (if any) paid for such property is:

 

     $            .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:               , 20                              Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:               , 20                              Spouse of Taxpayer